IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tyson Shared Services, Inc.,         :
                 Petitioner          :
                                     :
             v.                      :
                                     :
Workers’ Compensation Appeal         :
Board (Perez),                       :     No. 1048 C.D. 2019
                Respondent           :     Submitted: November 8, 2019


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION BY
JUDGE COVEY                                FILED: February 3, 2020


             Tyson Shared Services, Inc. (Employer) petitions this Court for review
of the Workers’ Compensation (WC) Appeal Board’s (Board) July 11, 2019 order
affirming, as modified, the Workers’ Compensation Judge’s (WCJ) decision granting
Gualberto Perez’s (Claimant) Petition to Reinstate WC Benefits (Reinstatement
Petition). The issue before the Court is whether the Board erred by modifying the
WCJ’s decision.
             On December 3, 2014, Claimant injured his right shoulder while
working as a mechanic for Employer. Claimant returned to work in a light-duty
janitorial capacity.   On December 30, 2014, Claimant underwent right shoulder
surgery during which Claimant’s surgeon, Joel A. Horning, M.D. (Dr. Horning),
performed a torn rotator cuff repair and a decompression. On January 15, 2015,
Claimant filed a Claim Petition for his right shoulder injury. On February 2, 2015,
Employer filed an answer to the Claim Petition, in which it denied Claimant’s
material allegations. On February 9, 2015, Dr. Horning released Claimant to return
to work with restrictions. By February 20, 2015 letter, Employer requested Claimant
to return to work on March 2, 2015, in a modified-duty janitorial position consistent
with Dr. Horning’s work restrictions and with no earnings loss (2015 Job Offer).
Claimant did not return to work. On March 4, 2015, Employer issued a medical-only
Notice of Compensation Payable (NCP) that described Claimant’s December 3, 2014
injury as a work-related, right shoulder rotator cuff tear.
                The WCJ held hearings on February 25, June 5, and July 27, 2015, and,
on November 2, 2015, denied and dismissed the Claim Petition. The WCJ also
suspended Claimant’s disability benefits as of March 2, 2015, due to the 2015 Job
Offer and Claimant’s failure to return to work. The WCJ concluded that Claimant
failed to meet his burden of proving that he suffered ongoing disability beyond March
2, 2015, due to his work injury.
                On March 3, 2017, Claimant filed the Reinstatement Petition, alleging
that his right shoulder injury worsened after a third right shoulder surgery on August
10, 2016. Employer filed its answer thereto, admitting that Claimant underwent
work-related shoulder surgery and was entitled to reinstatement of temporary total
disability benefits for a limited time period.
                On March 27, 2017, Claimant testified at a WCJ hearing in support of
his Reinstatement Petition. According to Claimant, Dr. Brian Brislin (Dr. Brislin)1
performed Claimant’s August 10, 2016 shoulder surgery. Claimant stated that (at the
time of his testimony) he could not return to work in any fashion.         On cross-
examination, Claimant admitted that he last saw Dr. Brislin on December 6, 2016,
and that, consistent with Dr. Brislin’s office notes, Dr. Brislin imposed a 20-pound
lifting restriction when lifting with both hands, with no more than 10 pounds of
lifting using just the right arm. See Reproduced Record (R.R.) at 195a. Claimant


      1
          Dr. Brislin did not testify.
                                            2
also acknowledged that Dr. Brislin had released him to light-duty work before the
December 6, 2016 visit, but Claimant could not recall the specific date. See id. at
196a.
               Norman B. Stempler, D.O. (Dr. Stempler) testified on Claimant’s behalf
that he treated Claimant both before and after the August 10, 2016 surgery.
According to Dr. Stempler, he first examined Claimant after the surgery on December
16, 2016, and found him to have pain and very limited movement. Dr. Stempler
explained that he prescribed Claimant a course of physical therapy. Dr. Stempler saw
Claimant again on February 15, 2017, at which time he observed that Claimant had
some improved but limited range of motion, but had continuing pain. Dr. Stempler
described that he also treated Claimant on March 10 and May 5, 2017. On May 5,
2017,2 Dr. Stempler recalled that he re-enrolled Claimant in physical therapy because
he believed Claimant’s condition had regressed. Dr. Stempler recounted that as of
the last office visit, Claimant was still experiencing right shoulder pain, and also
complained of left shoulder pain caused by overcompensating for the right shoulder.
Dr. Stempler opined that Claimant was not capable of returning to full-duty work
after the August 10, 2016 surgery. Further, Dr. Stempler stated that he did not
believe Claimant could perform any work, given the right shoulder restricted
movement and pain, and the “significant amount of internal derangement of
[Claimant’s] left shoulder.”      R.R. at 57a.      However, on cross-examination, Dr.
Stempler admitted that, as of February 15, 2017, he believed that Claimant was 85%
to 95% recovered from the work injury, and he released Claimant to modified-duty
work.       Nonetheless, Dr. Stempler believed that Claimant’s condition regressed
thereafter.



        Although Dr. Stempler’s notes prescribing physical therapy were dated May 2, 2017, Dr.
        2

Stempler believed the notes were dated incorrectly and referred to the May 5, 2017 visit.
                                              3
              Matthew J. Espenshade, D.O. (Dr. Espenshade), a board-certified
orthopedic surgeon, testified on Employer’s behalf that he performed Claimant’s
independent medical examination (IME) on August 8, 2017.                    Dr. Espenshade
described that he reviewed Claimant’s treatment records and noted that Dr. Brislin
placed Claimant on light-duty work restrictions on October 25, 2016.3
              On March 1, 2018, the WCJ found Claimant’s testimony credible in part
- specifically, that Claimant was unable to work while he recovered immediately
following the August 10, 2016 surgery. However, based on Dr. Brislin’s October 25,
2016 office notes clearing Claimant to return to modified-duty work, the WCJ
rejected Claimant’s testimony that he remained unable to work thereafter. The WCJ
also rejected Dr. Stempler’s testimony in its entirety on the basis that it was
inconsistent and lacked credibility. Instead, the WCJ credited Dr. Espenshade’s
testimony as “much more credible and worthy of belief.” R.R. at 32a, Finding of
Fact (FOF) 15.
              The WCJ found relative to Dr. Espenshade’s testimony:

              Dr. Espenshade reviewed the February [] 2015 modified-
              duty job offer letter that was submitted in the prior round of
              litigation . . . [and] reviewed the testimony . . . concerning
              the duties of the offered position. Based upon his review of
              the testimony and the job offer letter and physical
              restrictions placed upon Claimant by Dr. Brislin and
              himself, Dr. Espenshade opined that Claimant was
              physically capable of performing the duties of the offered
              position as of the October 25, 2016 release to modified-duty
              work by Dr. Brislin[.]




       3
        Claimant did not object to Dr. Espenshade’s testimony referencing Dr. Brislin’s October
25, 2016 modified-duty work restrictions, or that Dr. Brislin’s office notes upon which Dr.
Espenshade relied were not offered into evidence.


                                              4
R.R. at 31a, FOF 5(f). The WCJ also found:
            Dr. Espenshade opined that there is no material difference
            between the work restrictions placed upon Claimant by Dr.
            Horning in reference to the 2015 modified-duty job offer,
            and the work restrictions placed upon Claimant by Dr.
            Brislin [on] October 25, 2016, or the work restrictions he
            himself has placed upon Claimant in August of 2017.

Id., FOF 5(g). The WCJ further stated:

            Dr. Espenshade credibly found based upon his review of the
            medical records that Claimant was capable of returning to
            modified-duty work, as per Dr. Brislin, as of October 25,
            2016. Dr. Espenshade pointed out that the restrictions
            placed upon Claimant by Dr. Brislin as of October 25, 2016
            were essentially the same as the work restrictions placed on
            Claimant by Dr. Horning in February of 2015. Dr.
            Espenshade conducted his own extensive physical
            examination of Claimant on August 8, 2017, and
            determined that Claimant could return to modified-duty
            work with the similar restrictions placed on Claimant by
            both Dr. Horning and Dr. Brislin. Dr. Espenshade carefully
            reviewed the [2015 Job Offer] letter regarding the light-duty
            janitorial position and determined that this position fell
            with[in] the work restrictions as outlined by Dr. Brislin as
            of October 25, 2016, and certainly fell within the
            restrictions he placed upon Claimant following the August
            8, 2017 evaluation.

R.R. at 32a, FOF 15. Accordingly, the WCJ found that Claimant was unable to work
from August 10, 2016 through October 25, 2016, when Dr. Brislin cleared Claimant
for modified-duty work.
            In addition, the WCJ

            f[ou]nd[] as fact[,] based [on] the testimony of Dr.
            Espenshade[,] that Claimant regained the ability to perform
            modified-duty work as per Dr. Brislin on October 25, 2016,
            and that this work release was essentially the same level of
            modified-duty work that Dr. Horning had cleared Claimant
            to perform in 2015.


                                         5
R.R. at 32a, FOF 17. Finally, the WCJ found

             as fact that[,] as of October 25, 2016, Claimant had
             recovered sufficiently to perform the [duties of the 2015 Job
             Offer] he refused in 2015 [and] . . . that the previously
             refused modified-duty janitorial job fell not only within the
             restrictions as outlined by Dr. Brislin as of October 25,
             2016, but was also within the restrictions as determined by
             Dr. Espenshade as of his August 8, 2017 evaluation of
             Claimant.

R.R. at 33a, FOF 18. Therefore, the WCJ concluded that Claimant had failed to
prove an ongoing disability after October 25, 2016, since, as Dr. Espenshade
explained based on Dr. Brislin’s restrictions, Claimant became capable of performing
the previously refused janitorial job as of October 25, 2016.                Under the
circumstances, the WCJ granted Claimant’s Reinstatement Petition in part and
directed Employer to pay Claimant benefits for the period from August 10, 2016
through October 24, 2016.
             Claimant appealed to the Board arguing, inter alia, that substantial
record evidence did not support the WCJ’s finding that Claimant was capable of
returning to modified work on October 25, 2016. Specifically, Claimant contended
that the WCJ erred because Dr. Espenshade did not examine Claimant until August 8,
2017, Dr. Espenshade improperly relied on Dr. Brislin’s hearsay opinion to conclude
that Claimant was capable of performing the duties of the 2015 Job Offer as of
October 25, 2016, and Dr. Brislin was the only expert who could testify with respect
to Claimant’s condition on October 25, 2016, but did not do so.
             By July 11, 2019 decision, the Board affirmed the WCJ’s decision
suspending Claimant’s wage loss benefits, but modified the suspension date from
October 25, 2016 to August 8, 2017, the date of Dr. Espenshade’s IME. The Board
explained:



                                          6
              A medical expert is permitted to express an opinion based,
              in part, upon reports of others that are not in evidence but
              upon which the expert customarily relies in the practice of
              his profession. Here, however, Dr. Espenshade did not rely
              on Dr. Brislin’s October 2[5], 2016 work restrictions to
              opine that Claimant was capable of returning to the
              previously offered, modified[-]duty job as of October 2[5],
              2016. Rather, Dr. Espenshade opined that the work
              restrictions were similar. No evidence was introduced that
              Dr. Brislin expressed an opinion that Claimant was capable
              of returning to that job offer, nor did [Employer] introduce
              the testimony of Dr. Brislin, which it could have done.
              Additionally, Dr. Espenshade admitted that his opinion
              about Claimant’s work restrictions was limited to the time
              of the IME. We therefore modify the WCJ’s suspension of
              Claimant’s wage loss benefits . . . to a suspension as of
              August 8, 2017, the date of the IME, because we determine
              that the WCJ improperly relied upon hearsay evidence that
              was not corroborated by any other competent evidence of
              record.

Board Decision at 5-6, R.R. at 18a-19a (citation omitted). Employer appealed to this
Court.4
              At the outset,

              [o]rdinarily, a claimant seeking reinstatement of suspended
              benefits must establish that the reasons for the suspension
              no longer exist. Specifically, the claimant must establish
              that, through no fault of his or her own, his or her earning
              power is once again adversely affected by his or her
              disability and that the disability which gave rise to the
              original claim continues. However, in cases where the
              suspension of benefits is based on a finding that the
              claimant has failed to pursue job(s) in good faith, the
              claimant’s burden of proof in a reinstatement petition is
              different; specifically, the claimant must prove a change
              in his or her condition such that he or she can no longer

       4
          “This Court’s scope and standard of review of an order of the Board is limited to
determining whether the necessary findings of fact are supported by substantial evidence, whether
Board procedures were violated, whether constitutional rights were violated or [whether] an error of
law was committed.” World Kitchen, Inc. v. Workers’ Comp. Appeal Bd. (Rideout), 981 A.2d 342,
346 n.5 (Pa. Cmwlth. 2009).
                                                 7
               perform the job(s) offered to him or her which served as
               the basis for the earlier suspension.

Douglas v. Workers’ Comp. Appeal Bd. (Harmony Castings, Inc.), 819 A.2d 136, 140
(Pa. Cmwlth. 2003) (emphasis added; citations omitted).
               Employer argues that, in faulting the WCJ for crediting Dr. Brislin’s
restrictions where Dr. Brislin did not testify, the Board misstated the burden of proof
in a reinstatement petition by ignoring Claimant’s burden to prove ongoing
disability. Specifically, Employer contends that the Board mistakenly placed the
burden on Employer to prove that Claimant was no longer disabled and concluded
that evidence of Dr. Brislin’s October 25, 2016 release to modified duty was hearsay
and, as such, extended benefits until the August 8, 2017 IME date. Employer asserts
that the WCJ properly suspended benefits as of October 25, 2016.
               In placing the burden of proof on Employer, the Board stated:

               Here, both parties agreed that Claimant suffered a work-
               related injury of a right shoulder rotator cuff tear and that he
               had a period of temporar[y] total disability resulting from
               his right-shoulder surgery on August [10], 2016. As
               Claimant was entitled to a reinstatement of benefits,
               [Employer] thus bore the burden of proof that [sic] to show
               that [Claimant’s] loss in earnings was not caused by the
               disability arising from the work-related injury. [Employer]
               was able to meet its burden of proof because it was able to
               show under [Pitt Ohio Express v. Workers’ Compensation
               Appeal Board (Wolff), 912 A.2d 206 (Pa. Cmwlth. 2006),]
               that Claimant made a bad-faith rejection of a previously
               modified position.[5] Therefore, the WCJ did not err in
               suspending Claimant’s wage loss benefits.




       5
         “In this context, bad faith does not mean ‘overt malfeasance on the part of the claimant, but
is merely the characterization of [the c]laimant’s action for refusing to follow up on a job referral
without a sufficient reason.’” Napierski v. Workers’ Comp. Appeal Bd. (Scobell Co., Inc.), 59 A.3d
57, 61 (Pa. Cmwlth. 2013) (quoting Johnson v. Workmen’s Comp. Appeal Bd. (McCarter Transit,
Inc.), 650 A.2d 1178, 1180 (Pa. Cmwlth. 1994)).
                                                  8
Board Decision at 4, R.R. at 17a (citation omitted). Although the Board concluded
that the WCJ properly suspended Claimant’s benefits, the Board effectively imposed
a burden on Employer to provide evidence that Claimant was no longer disabled so as
to entitle Employer to a suspension of Claimant’s benefits.
             In Soja v. Workers’ Compensation Appeal Board (Hillis-Carnes
Engineering Associates), 33 A.3d 702 (Pa. Cmwlth. 2011), the claimant suffered a
work-related back injury in 2005 while working as a manual laborer for Hillis-Carnes
Engineering Associates (Hillis). Hillis accepted the injury under an NCP and the
claimant thereafter returned to work. In January 2006, while working for a different
employer, the claimant exacerbated his 2005 work-related back injury.             Hillis
accepted liability and paid total disability benefits for one month after which benefits
were suspended. In October 2006, while working for a different employer, the
claimant experienced intense back pain while bending which radiated down his leg
into his foot. The claimant filed a reinstatement petition seeking temporary total
disability benefits as of November 1, 2006. The claimant testified about his ongoing
physical condition and disability and offered medical evidence that he could not
return to work due to the original work-related injury. Hillis presented medical
testimony that the claimant’s injury was unrelated to the original work-related injury
and also offered an April 24, 2008 surveillance videotape of the claimant (the same
day he testified for the third time before the WCJ) which depicted claimant moving
without difficulty and performing work.
             The WCJ concluded that the claimant was disabled from performing his
usual occupation as of November 1, 2006, due to the original work-related injury.
The WCJ reinstated benefits from November 1, 2006 until April 23, 2008, and
suspended benefits as of April 24, 2008, the date of the surveillance videotape. The
Board affirmed the WCJ’s decision. The claimant appealed, arguing that the Board
applied an incorrect burden of proof because, once he established a disability, the
                                           9
burden shifted to the employer to prove that his ongoing earnings loss was not caused
by the work injury.
            This Court affirmed the Board’s decision, explaining:

            Where an injured worker petitions for reinstatement, he
            needs to establish that ‘his or her earning power is once
            again adversely affected by his or her disability, and that
            such disability is a continuation of that which arose from his
            or her original claim.’ Bufford v. Workers’ Comp[.] Appeal
            B[d.] (N[.] Am[.] Telecom), . . . 2 A.3d 548, 558 ([Pa.]
            2010). A reinstatement petition may be prompted by a
            number of circumstances. Here, [the c]laimant asserted that
            his disability was caused by pain when he aggravated his
            2005 injury while tying his shoe. In Bufford, the claimant
            sought a reimbursement of total disability when the
            employer ended his light[-]duty job. Because every
            reinstatement is different, the claimant’s burden of proof
            will be different.
            Where a claimant seeks a reinstatement of benefits
            following a suspension, there remains a presumption that
            the work-related injury has not fully resolved. In a
            suspension, the claimant’s work injury, although not fully
            resolved, does not adversely affect his ability to work.
            Thus, when petitioning for reinstatement the claimant ‘is
            not required to produce medical evidence on the cause of
            his disability.’ City of Phila[.] v. Workers’ Comp[.] Appeal
            B[d.] (McGinn), 879 A.2d 838, 842 (Pa. Cmwlth. 2005).
            However, the claimant must establish ‘that his earning
            power is once again adversely affected’ and that ‘it is the
            same disability . . . for which he initially received [WC]
            benefits.’ Riley Welding & Fabricating, Inc. v. Workmen’s
            Comp[.] Appeal B[d.] (DeGroft), . . . 608 A.2d 598, 600
            ([Pa. Cmwlth.] 1992) (emphasis omitted). The claimant
            may seek reinstatement of partial or total disability.
            Here, [the c]laimant sought ‘temporary total disability,’ and
            he proved that as of November 1, 2006, his back and leg
            pain rendered him unable to work. His medical evidence
            correlated that pain to his 2005 work injury. Such evidence
            was appropriate to support reinstatement. [The c]laimant
            argues that once he met that burden, he was entitled to
            continued total disability unless and until [the e]mployer

                                         10
              showed that his loss of earnings was not caused by his 2005
              injury. We disagree.

Soja, 33 A.3d at 707-08 (citations and footnote omitted; emphasis added).
              In Soja, “the factual issue in the reinstatement petition was whether the
[c]laimant’s loss of wages was caused by ongoing pain. Given this issue, . . . it was
[the c]laimant’s burden to prove that the pain . . . persisted, not dissipated,
through the pendency of the reinstatement proceeding.”6 Id. at 708-09 (emphasis
added). This Court further noted that the employer “did not have [the] burden of
proof in [the] reinstatement petition, unlike a reinstatement where [a] claimant’s
light[-]duty job has ended[.]” Id. at 708. The Court concluded:

              [The c]laimant offered evidence to prove a continuing
              disability. When that evidence was found to be false, [the
              c]laimant argued that proof of disabling pain for a
              single day . . . shifted the burden to [the e]mployer to
              prove a cessation of pain. [The c]laimant cites no
              precedent to support that broad proposition. The nature of
              the reinstatement and the issue raised therein determines the
              burden of proof. Here, [the c]laimant’s evidence did not
              prove a continuation of disabling pain through the
              pendency of the reinstatement petition.

       6
         See also Mader v. Workmen’s Comp. Appeal Bd. (USAir, Inc.), 669 A.2d 511 (Pa. Cmwlth.
1996) (affirming the WCJ’s reinstatement of benefits for a closed period where the claimant failed
to prove that loss in wages beyond the closed period resulted from a work-related injury). In Miller
v. Workers’ Compensation Appeal Board (Johnson Matthey Holdings, Inc.), (Pa. Cmwlth. No. 167
C.D. 2011, filed June 16, 2011), relying in part on Mader, this Court explained:
              This case involves a reinstatement petition filed by [the c]laimant.
              Therefore, [the c]laimant was required to prove that his disability
              had increased or reoccurred and that his physical condition had
              actually changed in some way, along with the duration of his
              disability. In other words, in this proceeding, the WCJ, based upon
              the evidence presented, could have approved compensation for an
              indefinite period of time, for a closed period of time, or not at all.
Miller, slip op. at 4 (citations omitted; bold and underline emphasis added). Pursuant to Section
414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a), unreported opinions
are not binding precedent, but may be cited for their persuasive value. Miller is cited for its
persuasive value.
                                                11
Id. at 709 (emphasis added).
             Similarly, in the instant case, the factual issue is whether Claimant’s loss
of wages was caused and continued to be caused by his work-related injury. Given
that Claimant was found to have wrongly refused the 2015 Job Offer, Claimant had
the burden to demonstrate “through the pendency of the reinstatement
proceeding[,]” Soja, 33 A.3d at 709 (emphasis added), “a change in his . . . condition
such that he . . . [could] no longer perform the job(s) offered to him . . . which served
as the basis for the earlier suspension.” Douglas, 819 A.2d at 140.
             Thus, the burden was on Claimant to demonstrate that he was disabled
for the period in question. The WCJ found credible7 Claimant’s testimony that he
was unable to work immediately following the August 10, 2016 surgery. However,
the WCJ rejected Claimant’s assertion that Claimant continued to be “unable to work
in any capacity” because it was inconsistent with both Dr. Espenshade’s testimony
and Dr. Brislin’s office notes clearing Claimant to return to modified-duty work on
October 25, 2016. WCJ Decision at 6, R.R. at 32a, FOF 13. The WCJ also found
that Claimant’s assertion lacked credibility based on Claimant’s demeanor and
appearance before the WCJ.          Essentially, the WCJ found Claimant’s testimony
regarding disability credible only in part, and rejected Claimant’s testimony of
ongoing disability beyond the date Dr. Brislin released Claimant to modified-duty
work. Further, the WCJ “reject[ed] [Dr. Stempler’s] testimony in its entirety.” WCJ


      7
             The law is well established that ‘[t]he WCJ is the ultimate factfinder
             and has exclusive province over questions of credibility and
             evidentiary weight.’ Univ. of Pa. v. Workers’ Comp. Appeal Bd.
             (Hicks), 16 A.3d 1225, 1229 n.8 (Pa. Cmwlth. 2011). ‘The WCJ . . .
             is free to accept or reject, in whole or in part, the testimony of any
             witness, including medical witnesses.’ Griffiths v. Workers’ Comp.
             Appeal Bd. (Red Lobster), 760 A.2d 72, 76 (Pa. Cmwlth. 2000).
Pocono Mountain Sch. Dist. v. Workers’ Comp. Appeal Bd. (Easterling), 113 A.3d 909, 918 (Pa.
Cmwlth. 2015).
                                              12
Decision at 6, R.R. at 32a, FOF 14. Thus, Claimant’s evidence that he continued to
be disabled beyond October 24, 2016, was found not to be credible, and there is no
other credible evidence supporting Claimant’s position.8 Accordingly, Claimant did
not meet his burden of proving ongoing disability beyond October 24, 2016, and the
Board erred when it modified the WCJ’s decision.
              For all of the above reasons, the Board’s decision is vacated and the
WCJ’s decision is reinstated.


                                             ___________________________
                                             ANNE E. COVEY, Judge




       8
         To the extent Claimant challenges Dr. Espenshade’s use of Dr. Brislin’s office notes on the
basis that such office notes were hearsay, this Court explained:
              [I]t has long been held that a medical witness may express an opinion
              based upon medical records of others even if those records were not
              introduced into evidence[,] so long as they are the kind of records
              upon which the medical profession customarily relies in the practice
              of [its] profession.
Mithani v. Workers’ Comp. Appeal Bd. (Mt. Airy Lodge), 730 A.2d 566, 569 (Pa. Cmwlth. 1999).
The Pennsylvania Superior Court has explained:
              [A] physician will often base his or her diagnosis on information
              obtained through other sources such as statements from patients,
              nurses’ reports, hospital records, and laboratory tests. [Primavera v.
              Celotex Corp., 608 A.2d 515, 520 (Pa. Super. 1992)]. ‘The fact that
              experts reasonably and regularly rely on this type of information
              merely to practice their profession lends strong indicia of reliability to
              source material, when it is presented through a qualified expert’s
              eyes.’ Id. ‘When the expert witness has consulted numerous sources,
              and uses that information, together with his own professional
              knowledge and experience, to arrive at his opinion, that opinion is
              regarded as evidence in its own right and not as hearsay in disguise.’
              Id. (quoting United States v. Williams, 447 F.2d 1285, 1290 (5th Cir.
              1971)).
Woodard v. Chatterjee, 827 A.2d 433, 444 (Pa. Super. 2003).
                                                 13
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tyson Shared Services, Inc.,       :
                 Petitioner        :
                                   :
            v.                     :
                                   :
Workers’ Compensation Appeal       :
Board (Perez),                     :    No. 1048 C.D. 2019
                Respondent         :


                                  ORDER

            AND NOW, this 3rd day of February, 2020, the Workers’ Compensation
Appeal Board’s July 11, 2019 decision is VACATED, and the Workers’
Compensation Judge’s March 1, 2018 decision is REINSTATED.


                                   ___________________________
                                   ANNE E. COVEY, Judge